Citation Nr: 0300473	
Decision Date: 01/09/03    Archive Date: 01/28/03

DOCKET NO.  98-15 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty for training from March 
1962 to September 1962, and on active duty from December 
1963 to July 1969.

This matter comes to the Board of Veterans' Appeals 
(Board) from an October 1997 RO decision that denied 
service connection for PTSD.  In June 2000, the Board 
remanded this case for additional development of the 
veteran's claim.


FINDINGS OF FACT

During service the veteran did not engage in combat with 
the enemy, and there is no  credible supporting evidence 
that a service stressor, which might lead to PTSD, 
actually occurred.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the Army on active duty for training 
from March 1962 to September 1962, and on active duty from 
December 1963 to July 1969.  The veteran's service medical 
records do not show a psychiatric disorder.  An April 1965 
treatment report noted that the veteran was vaccinated for 
yellow fever at Fort Benning, Georgia.  A June 1965 
treatment report noted that he received dental treatment 
at Fort Benning, Georgia.  A November 1965 treatment 
report noted that he was treated at the eye clinic located 
at Fort Benning, Georgia.  

On November 28, 1969, the veteran filed a claim seeking 
service connection for a stomach disorder.  On his 
application form, the veteran indicated that he was 
discharged on July 22, 1969, at the rank of "PFC."  

A report of separation, DD Form 214, stamped received on 
November 28, 1969, noted that the veteran was discharged 
on July 22, 1969, at the rank of PFC (P), E-3, and that he 
had no foreign and/or sea service.  This form also 
indicates no decorations suggesting Vietnam or combat 
service.

In August 1993, the veteran filed a statement requesting 
to be reevaluated for stomach and high blood pressure 
problems, and he claimed he was treated for these problems 
while in the service in 1964 or 1965 at Fort Benning, Ga.  

In March 1996, the veteran underwent a VA examination for 
mental disorders.  The report concluded with a diagnosis 
of depressive disorder, not otherwise specified.

In July 1996, the veteran's spouse submitted a statement 
claiming that the veteran had "foreign service in 1965."  
Attached to the statement was a photocopy of a report of 
separation, DD Form 214, and on the back of this there is 
a stamped certification by the Clerk of the Chancery Court 
of Coahoma County, Mississippi, which states that the 
"foregoing is a true and complete copy of the original 
thereof, as the same appears of record in my office."  The 
copy of the report of separation is not properly centered, 
and a portion of the right hand side of the document is 
missing.  Nonetheless, the report appears to relate to the 
veteran's final active duty period, ending July 22, 1969.  
In regards to foreign and/or sea service, the separation 
report submitted by the veteran's spouse noted "yes" in 
the years column and a "6" in the months column.  In the 
section relating to awards and decorations received, a 
line, typed in a slightly larger font than the remainder 
of the text on the page, noted that the veteran had 
received "vitnam  medal     good  conduct     medal   2nd   
award".  This separation report noted the place of entry 
in current active service as Fort Benning, Georgia.  It 
also indicated that the veteran entered into this current 
active service at the rank of "sgt (P) N-5", and that he 
left service during this period at the rank of "sgt (p), 
E-5."  Other parts of the form, compared to the official 
service department copy, are altered, such as days of time 
lost.

In April 1997, the veteran filed a claim seeking service 
connection for PTSD.  In developing his claim, the RO 
obtained his service personnel record file from the 
National Personnel Records Center in June 1997.  A review 
of the official service personnel records show he had no 
foreign service and received no awards or decorations that 
signify that he participated in any combat actions.  The 
veteran's record of assignments shows that he served 
exclusively within the continental United States.  From 
December 5, 1963 to December 15, 1965, his principal duty 
was listed as a light vehicle driver at Fort Benning, 
Georgia.  

The veteran's official service personnel records contain 
three reports of separation, DD Forms 214.  One DD 214 is 
for active duty for training from March 29, 1962 to 
September 28, 1962; and this indicates no foreign and/or 
sea service, no decorations or other information 
suggesting Vietnam service, and no decorations suggesting 
combat service.  Another DD 214 is for active duty from 
December 5, 1963 to July 8, 1965 (with discharge for the 
purpose of immediate reenlistment); and this indicates no 
foreign and/or sea service, no decorations or other 
information suggesting Vietnam service, and no decorations 
suggesting combat service.  The third DD 214 is for 
continuing active duty from July 9, 1965 to July 22, 1969; 
this indicates no foreign and/or sea service, no 
decorations or other information suggesting Vietnam 
service, and no decorations suggesting combat service; 
this document is the same as a matching copy received with 
the veteran's initial claim seeking service connection for 
a stomach condition in November 1969.

In reviewing these official DD 214s, there is no 
indication of foreign and/or sea service, Vietnam service, 
or combat service.  The official DD 214 for the period 
ending July 8, 1965 noted that the veteran had achieved 
the rank of "PFC (P) E-3."  The final official DD 214 for 
the period beginning July 9, 1965 and ending July 22, 1969 
notes that the veteran entered this period of duty at the 
rank of "PFC (P) E-3."  The place of entry into current 
active service was listed as Fort Benning, Georgia.  The 
report notes that the veteran was eventually discharged on 
July 22, 1969, at the rank of "PFC (P), E-3."  The net 
service during this final tour was listed as only 3 years, 
0 months and 0 days, with an explanation in the remarks 
section noting that "379 Days Lost Under 10, USC 972 from 
13-19 February 68, 11 March 68 - 17 March 69."  The 
service personnel records note that a portion of this time 
lost was a result of the veteran having been jailed in a 
stateside civil facility for an offense.   In addition, a 
special court martial order, number 52, dated in May 1967, 
noted that the veteran had been found guilty of an offense 
committed on August 11, 1966 in Alabama while he was 
stationed at Fort Benning, Georgia.  

VA and other medical records, dated from 1996 to 2001, 
note the veteran was treated for psychiatric problems, 
with various diagnoses including PTSD.  In February 1996, 
the veteran was hospitalized for two weeks, and the 
hospital discharge diagnoses included PTSD and depression.  
Subsequent treatment reports noted the veteran gave a 
history of PTSD.  A treatment report, dated in July 1996, 
noted the veteran gave a history of being in Vietnam from 
September 1964 to February 1965, during which time he ran 
supplies in support of the 1st Air Calvary.  The veteran 
said that shortly after his arrival in Vietnam, part of 
his unit was ambushed and wiped out.  He said that, as a 
result, he was reassigned to another group that was 
scheduled to rotate out of Vietnam in six months, which 
explains his short tour in country.  He indicated that he 
knew a lot of men very well who died and that several of 
them were his friends.  The report concluded with a 
diagnosis of PTSD.  

In March 1997, the veteran submitted a PTSD questionnaire 
describing his alleged stressors.  He reported having been 
attacked at Bongson in 1965, while assigned to the 1st Air 
Calvary, 2nd Corps.  The report indicated that men died, 
but that he couldn't remember any names.  The veteran 
alleged that in July 1965, while at Cam Ranh bay, he was 
attacked while unloading a ship.  He claimed to be 
assigned to the 39th Transportation Unit at this time, and 
that half of the unit was killed in the attack.  He stated 
"just seeing all my friends killed changed my life.  I 
couldn't help them.  Most of them had been my friends from 
childhood."  In the section requesting names of 
individuals involved in the attack, the statement noted 
that he couldn't remember, and he didn't want to talk 
about it.  In August 1965, the veteran alleged that he was 
attacked while transporting goods at "Dong Ba Thin."   He 
indicated that he was assigned to the 1st Air Calvary, 2nd 
Corps, at this time.  

In October 1997, a VA examination for PTSD was conducted.  
The report noted the veteran's narrative history of 
traumatic events while in Vietnam.  The report concluded 
with a diagnosis of PTSD. 

A VA report of contact form, dated in November 1997, and 
associated documents, indicate that a Congressman's office 
faxed the RO a copy of a DD 214 which had been provided by 
the veteran.  This DD 214 copy appears to be the same 
version as the one submitted by the veteran's wife in July 
1996.  The copy faxed from the Congressman's office is not 
properly centered, is missing portions of the bottom and 
right edge of the document, and is heavily smeared in the 
area discussing the veteran's foreign and/or sea service.  
The November 1997 VA report of contact form indicates a 
discussion, between someone at the RO and at the 
Congressman's office, concerning discrepencies in the copy 
of the DD 214 which the veteran had provided, compared to 
the official DD 214.

In April 1998, a letter was received from an individual 
who said he served overseas with the veteran during the 
Vietnam Conflict.  No specific location was indicated.  
The letter was dated October 30, 1997, and the signature 
was notarized February 2, 1998.

In July 1998, the Board remanded the case for additional 
evidentiary development.  In part, the Board requested 
that an attempt be made to verify the veteran's alleged 
stressors.  The Board also informed the veteran in this 
decision that his service personnel records did not 
document service in Vietnam.

In December 2001, a response letter was received from the 
United States Army Records Management and Declassification 
Agency.  The letter noted that the DA Forms 20 enclosed 
with the veteran's stressor verification request do not 
document the veteran as having Vietnam service or list him 
as having been assigned to the 39th Transportation 
Battalion.  The letter also indicated that the 39th 
Transportation Battalion remained stateside for the entire 
year of 1965.  It was alerted for movement to Vietnam on 
March 15, 1966, and that on July 7, 1966, the main body of 
the 39th Transportation Battalion began its movement 
overseas.  

In May 2002, the RO sent correspondence to the veteran 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

II.  Analysis

The veteran claims service connection for PTSD.  Through 
correspondence, the rating decision, the statement of the 
case, supplemental statements of the case, and a Board 
remand, the veteran has been notified with regard to the 
evidence necessary to substantiate his claim, as well as 
the respective responsibilities of him and the VA for 
providing evidence.  Pertinent medical records have been 
obtained, and the VA has taken all reasonable steps to 
attempt to verify the veteran's alleged stressors.  Under 
the circumstances, the Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).   

Service connection may be granted for a disability due to 
a disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f).

Initially, the Board notes that the veteran's post-service 
medical records contain a diagnosis of PTSD.  Such PTSD 
diagnosis was apparently based on the veteran's self-
report of combat stressors in Vietnam.  However, as noted 
above, a requirement for service connection of PTSD is 
credible supporting evidence that a claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

In this case, the veteran is alleging stressors which he 
claims occurred while serving on active duty in Vietnam.  
A July 1996 treatment report notes he gave a history of 
having served in Vietnam from September 1964 to February 
1965.  During this purported tour, the veteran said, he 
ran supplies in support of the 1st Air Calvary.  In PTSD 
questionnaires, submitted in March 1997, the veteran 
indicated that he had been attacked in 1965 at Bongson, 
while he was assigned to the 1st Air Calvary, 2nd Corps.  
In July 1965, he claimed, his unit was attacked while 
unloading a ship at Cam Ranh Bay.  He stated that he was 
assigned to the 39th Transportation Unit at this time, and 
that half of the unit was killed.  The veteran also 
alleged that in August 1965 he was attacked while 
transporting goods at "Dong Ba Thin."   He indicated that 
he was assigned to the 1st Air Calvary, 2nd Corps, at this 
time.  Accordingly, the veteran alleges service in Vietnam 
roughly from September 1964 to August 1965.

A review of the veteran's official service personnel 
records indicates he had no foreign service, and more 
specifically no service in Vietnam.  These records note he 
received no decorations that signify any Vietnam service 
or any participation in combat.  The official service 
records do not show the veteran participated in combat, 
and he has submitted no independent credible evidence of 
combat service.  From the evidence the Board must find 
that the veteran did not participate in combat.  See 
VAOPGCPREC 12-99.

Since combat service is not shown, alleged service 
stressors must be corroborated by service records or other 
credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994). 

As noted above, the veteran alleges numerous combat-type 
service stressors occurring while allegedly being in 
Vietnam from September 1964 to August 1965.  These 
stressors are not verified by the service records or other 
independent credible evidence.  In fact, the credible 
evidence of record indicates that he did not serve in 
Vietnam at all. 

A review of his service personnel records shows that from 
December 5, 1963 to December 15, 1965 the veteran was 
assigned to the 666th Transportation Company, stationed at 
Fort Benning, Georgia.  His service personnel records show 
he had no foreign service and received no awards or 
decorations that signify that he participated in combat 
actions.  In addition to his personnel records, the 
veteran's service medical records note treatment in April 
1965 and June 1965 occurring at Fort Benning, Georgia.  A 
letter from the United States Army Records Management and 
Declassification Agency, dated in December 2001, notes 
that the veteran's DA Forms 20 do not document him having 
Vietnam service or list him as having been assigned to the 
39th Transportation Battalion.  Moreover, the letter 
indicates that the 39th Transportation Battalion remained 
stateside for the entire year of 1965.  Thus, the 
objective evidence of record does not corroborate the 
veteran's alleged in-service stressors.  

It appears that the copy of DD 214, submitted by the 
veteran's spouse in July 1996, and again by the veteran 
through a Congressman's office in November 1997, was 
altered and is not authentic.  The copy submitted by the 
veteran's wife bears a certification from a county court 
clerk that it is a true copy of the document filed in the 
clerk's office, but this does not make it an accurate copy 
from the service department.

In comparing the DD 214 submitted by the veteran, to the 
official DD 214 from the service department, several 
discrepancies become readily apparent.  A DD 214 had been 
received by the RO in November 1969 as part of a claim for 
service connection for a stomach conditon, and this copy 
is the same as the one found in the service personnel 
records.   

Again, the official DD 214s from the service department 
show no foreign service of any kind (including Vietnam 
service) and no suggestion of combat.  

The copies of DD 214s submitted by the veteran include 
crude alterations.  For example, they state he was awarded 
the "vitnam  medal    good conduct    medal  2nd  award."  
The text of this line is in a slightly larger font than 
the remaining text in the DD 214.  Unlike the rest of the 
document, the line is written completely in lower case, 
without commas, and uses excessive spacing.  The added 
text also misspells Vietnam, and fails to identify just 
which Vietnam medal was awarded.  On the DD 214 submitted 
by the veteran's spouse, in the section relating to 
foreign and/or sea service, "yes" appears in the year 
column (the Board notes that the normal entry would be a 
numeral), and "6" in the months column.  Again, the font 
for the wording of "yes" appears to be in a slightly 
larger font the remaining text on the page.  This section 
is covered by a smudge on the DD 214 the veteran later 
submitted through a Congressman's office.  The DD 214s 
submitted by the veteran state that he entered into this 
period of active duty at the rank of "sgt (P) N-5."  There 
is no credible evidence in the record to support this rank 
having been obtained by the veteran on this date.  The 
official service department DD 214 for this period 
indicates the veteran's rank as PFC (P) E-3 and this is 
also the rank noted in his other official service 
personnel records.   The DD 214s submitted by the veteran 
note that he was discharged from this period of service at 
the rank of Sgt (P), E-5.  Once again, the official 
service records indicate otherwise.  As noted on the DD 
214 obtained by the RO from his service personnel file, he 
was discharged from this period of service at the rank of 
PFC (P), E-5.  The veteran also indicated, on his original 
application for service connection filed in November 1969, 
that he was discharged from this period of service at the 
rank of "PFC."  The official DD 214 for this period of 
service indicates service from July 1965 to July 1969 
(which would be about 4 years) and net service of 3 years, 
0 months, 0 days, and the missing days are accounted for 
on the form.  The DD 214 submitted by the veteran does not 
include all this information and is inaccurate on its 
face.  Finally, both the DD 214 submitted by the veteran, 
and the official DD 214 from the service department, note 
the place of entry into current active service in July 
1965 was Fort Benning, Georgia; obviously, he was not in 
Vietnam on this date.  

In short, the altered DD 214 submitted by the veteran is 
not authentic and is not credible.  The weight of the 
credible evidence demonstrates he had no Vietnam or other 
foreign service, and he had no combat service.  As the 
record now stands, alleged service stressors have not been 
verified by credible supporting evidence, and thus service 
connection for PTSD may not be granted. 

The Board concludes that the preponderance of the evidence 
is against the claim for service connection for PTSD.  
Thus, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

